Case 1:20-cv-02419-RA-OTW Document 26 Filed 01/27/21 Page 1 of 2




                                               By separate order this case is referred
                                               to Magistrate Judge Wang for general
                                               pretrial purposes, and the parties shall
                                               thus raises these and other pretrial
                                               issues with Judge Wang .

                                                                        SO ORDERED.


                                                             _____________________
                                                                 Hon. Ronnie Abrams
                                                                    January 27, 2021
Case 1:20-cv-02419-RA-OTW Document 26 Filed 01/27/21 Page 2 of 2
